Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				   DETAILED ACTION
	The office acknowledges Applicants arguments dated 5/27/2022 and filing of the terminal disclaimer on 6/13/2022. Applicants arguments have been fully considered and found to be persuasive. The IDS filed on 5/27/2022 has been considered and signed. In light of the arguments and the terminal disclaimers (approved by the office on 6/13/2022) the rejections of record are withdrawn. The pending claims 31-50 are allowed. 
			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant pharmaceutical composition comprises specific amounts of telmisartan, hydrocholorthiazide and amlodipine besylate and its use in the method of treating hypertension. The closest prior art Ma Yangjun teaches composition of telmisartan, hydrocholorthiazide and amlodipine besylate but the reference teach 80 mg of terlmisartan which is well outside the range claimed in the instant composition. Grogan teach a very broad range of telmisartan and amlodipine. Shetty disclose a very broad range of amlodipine and hydrochlorothiazide. A skilled artisan would have not found it obvious to formulate a composition with an ultra-low dose as instantly claimed. There is no teaching or motivation or suggestion in the prior art to arrive at the low dose amounts of the components in the formulation and its use in hypertension as claimed. The prior art do not anticipate or make obvious the claimed pharmaceutical composition and its use in the treatment of hypertension. Hence claims 31-50 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627